   Case 4:20-cv-01073-P Document 11 Filed 03/23/21             Page 1 of 6 PageID 107



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

SEAN ALLEN CORSEY,                         §
              Petitioner,                  §
                                           §
VS.                                        §      Civil Action No. 4:20-CV-1073-P
                                           §
ERIC D. WILSON, Warden,                    §
FMC-Fort Worth,                            §
                Respondent.                §

                             OPINION AND ORDER

       Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

filed by Petitioner, Sean Allen Corsey, a federal prisoner confined at FMC-Fort Worth,

against Eric D. Wilson, warden of FMC-Fort Worth, Respondent. After considering the

pleadings and relief sought by Petitioner, the Court has concluded that the petition should be

denied.

I. BACKGROUND

       Petitioner is serving a total aggregate sentence of 144 months in the Bureau of Prisons

(BOP) for his 2012 convictions in the United States District Court for the Western District

of Texas, Case No. W-11-CR-167(01). Resp’t’s App. 24, ECF No. 10. In this petition,

Petitioner seeks prior custody credit toward his federal sentence for time spent in state

custody from June 2, 2011, through May 8, 2013, pursuant to 18 U.S.C. § 3585(b) and Willis

v. United States, 438 F.2d 923 (5th Cir. 1971). Pet. 2–5, ECF No. 1.

       Based on the documentary evidence presented, Respondent sets forth the following

factual background of the case:
Case 4:20-cv-01073-P Document 11 Filed 03/23/21            Page 2 of 6 PageID 108



          On March 17, 2005, Petitioner, was convicted of a Delivery of
   Controlled Substance, To Wit, Cocaine, in Texas state case number 2004-
   1185-C in McLennan County, Texas. Petitioner was sentenced to an eight-year
   term of imprisonment in the Texas Department of Criminal Justice (TDCJ). He
   was released from TDCJ on mandatory supervision in 2007 and returned on
   a violation in 2009. Petitioner was again released to mandatory supervision in
   August 2010, and pre-revocation of parole warrant was issued in December
   2010. On June 2, 2011, Petitioner was arrested by law enforcement authorities
   in Waco, Texas, on that pre-revocation parole warrant. On June 23, 2011,
   Petitioner was transferred from state to federal custody pursuant to a writ of
   habeas corpus ad prosequendum.

          On March 28, 2012, Petitioner was sentenced in the U.S. District Court
   for the Western District of Texas to a 92-month term of imprisonment for a
   violation of 21 U.S.C. § 841(a)(1) & § 841(b)(1)(B)(iii) Possession with Intent
   to Distribute at least 28 Grams of “Crack” Cocaine and 18 USC § 922(g)(1)
   and § 924(e)(1) Possession of a Firearm by a Convicted Felon, and to a
   60-month term imprisonment for a violation of 18 U.S.C. § 924(c)(1)(A)(i)
   Possession of Firearm During the Commission of a Drug Trafficking Crime,
   for a total aggregate term of 152-months imprisonment. The Judgment
   indicated that the two 92-month sentences were to run concurrently to each
   other and were to run consecutively to the 60-month federal sentence. The
   judgment was silent regarding the federal sentences’ relationship with the state
   parole violation. After sentencing on March 28, 2012, Petitioner was returned
   to Texas state authorities.

          On April 23, 2012, Petitioner’s parole was revoked in case number
   2004-1185-C. He continued to serve his original 8 year term of imprisonment
   for the original McLennan County case number 2004-1185-C. On May 8,
   2013, Petitioner was released on parole by TDCJ to the custody of the U.S.
   Marshals for commencement of his federal sentence.

         On August 20, 2015, Petitioner’s federal sentencing court issued an
   order reducing his two concurrent 92-month terms of imprisonment to
   84-months. His 60-month sentence was unchanged, resulting in a 144-month
   aggregate sentence.

          On October 17, 2016, Petitioner submitted an administrative remedy
   request regarding his request to have additional prior custody credit applied to
   his federal sentence beginning on June 2, 2011, the date of his arrest by Texas

                                          2
   Case 4:20-cv-01073-P Document 11 Filed 03/23/21               Page 3 of 6 PageID 109



       state authorities. Pursuant to BOP Program Statement 5160.05, Designation of
       State Institution for Service of Federal Sentence, the BOP considers an
       inmate’s request for prior custody credit for time spent in state custody as a
       request for a nunc pro tunc or retroactive designation, and his administrative
       remedy request was interpreted as such. On October 31, 2016, the BOP
       contacted Petitioner’s federal sentencing court for its position on the
       concurrency of Petitioner’s federal sentence with his state sentence. On
       November 8, 2016, the sentencing court responded to BOP’s inquiry stating
       that, “Mr. Corsey’s charges pending against the defendant in state court were
       not related to and were not considered relevant conduct in the instant offenses.
       Accordingly, the state institution should not be designated for service of the
       federal sentence.” On November 29, 2016, the BOP reviewed Petitioner’s
       nunc pro tunc designation request under 18 U.S.C § 3621(b). Petitioner’s
       request for a nunc pro tunc designation was denied. Petitioner was notified of
       this denial on November 29, 2016. On April 5, 2017, the BOP responded to
       Petitioner’s administrative remedy request, explaining that he would not
       receive a nunc pro tunc designation and his sentence had been computed
       correctly.

               Petitioner’s 144-month aggregate federal sentence has been calculated
       as commencing on May 8, 2013, and no prior custody credit has been applied
       to his sentence. Petitioner’s anticipated release date is July 29, 2023, via good
       conduct time release.

Pet’r’s Resp. 1–4, ECF No. 9 (record citations omitted).

II. DISCUSSION

       Generally, the sovereign which first arrests an individual acquires primary jurisdiction

for purposes of trial, sentencing, and incarceration. United States v. Cole, 416 F.3d 894, 897

(8th Cir. 2005); States v. Warren, 610 F.2d 680, 684–85 (9th Cir. 1980); McCarthy v.

Warden, 168 F. App’x 276, 277 (10th Cir 2006). The arresting sovereign retains primary

jurisdiction unless it relinquishes it by: (1) releasing the prisoner on bail; (2) dismissing the

charges; (3) releasing the prisoner on parole; or (4) the expiration of the sentence. Cole, 416


                                               3
   Case 4:20-cv-01073-P Document 11 Filed 03/23/21             Page 4 of 6 PageID 110



F.3d at 897. From the time that Petitioner was arrested by state law enforcement officers on

on the pre-revocation warrant on June 2, 2011, he was under the primary custody of Texas

until he was released on parole to the exclusive custody of the United States Marshal on May

8, 2013, to commence his federal sentence. See 18 U.S.C. § 3585(a) (providing an inmate’s

federal sentence commences “on the date the defendant is received in custody awaiting

transportation to, or arrives voluntarily to commence service of sentence at, the official

detention facility at which the sentence is to be served”); Causey v. Civiletti, 621 F.2d 691,

693–94 (5th Cir. 1980); Zerbst v. McPike, 97 F.2d 253, 254 (5th Cir. 1938). His transfer

pursuant to the writ of habeas corpus ad prosequendum to face his federal charge did not

place him in the primary custody of federal authorities and was only “a loan” to the federal

jurisdiction. Causey, 621 F.2d at 693. A prisoner detained pursuant to a writ of habeas corpus

ad prosequendum is considered to remain in the primary jurisdiction of the first sovereign

unless and until it relinquishes jurisdiction over the person. Id.; Richardson v. Outlaw, 274

F. App’x 353, 353 (5th Cir. 2008).

       Further, “[t]he Attorney General, through the [BOP], determines what credit, if any,

will be awarded to prisoners for time spent in custody prior to the commencement of their

federal sentences.” Leal v. Tombone, 341 F.3d 427, 428 (5th Cir. 2003) (citing United States

v. Wilson, 503 U.S. 329, 331–32 (1992)). For offenses committed after November 1, 1987,

prior custody credit is governed by 18 U.S.C. § 3585(b), which provides:

             (b) Credit for prior custody.—A defendant shall be given credit
       toward the service of a term of imprisonment for any time he has spent in

                                              4
   Case 4:20-cv-01073-P Document 11 Filed 03/23/21               Page 5 of 6 PageID 111



       official detention prior to the date the sentence commences—

                       (1) as a result of the offense for which the sentence was
       imposed; or
                     (2) as a result of any other charge for which the defendant was
       arrested after the commission of the offense for which the sentence was
       imposed;

       that has not been credited against another sentence.

18 U.S.C. § 3585(b) (emphasis added).

       Section 3585(b) expressly prohibits awarding a prisoner “double credit for his

detention time.” United States v. Wilson, 503 U.S. 329, 337 (1992). Limited exceptions to

the prohibition of double credit can arise when the federal sentence runs concurrently with

a state sentence. See Willis v. United States, 438 F.2d 923 (5th Cir. 1971); Kayfez v. Gasele,

993 F.2d 1288 (7th Cir.1993). However, no such exception applies here because Petitioner’s

federal sentence was not ordered to run concurrently with his state sentence. Willis, 438 F.2d

at 925; Kayfez, 993 F.2d at 1289. Consequently, Petitioner is not entitled to credit against his

federal sentences for any time credited to his state sentence.

       Finally, 18 U.S.C. § 3584(a), provides:

              (a) Imposition of concurrent or consecutive terms.—If multiple
       terms of imprisonment are imposed on a defendant at the same time, or if a
       term of imprisonment is imposed on a defendant who is already subject to an
       undischarged term of imprisonment, the terms may run concurrently or
       consecutively, except that the terms may not run consecutively for an attempt
       and for another offense that was the sole objective of the attempt. Multiple
       terms of imprisonment imposed at the same time run concurrently unless the
       court orders or the statute mandates that the terms are to run consecutively.
       Multiple terms of imprisonment imposed at different times run consecutively
       unless the court orders that the terms are to run concurrently.

                                                  5
   Case 4:20-cv-01073-P Document 11 Filed 03/23/21             Page 6 of 6 PageID 112




18 U.S.C. § 3584(a) (emphasis added).

       The federal judgment in Petitioner’s case was silent on whether to run his federal

sentence concurrently or consecutively to his state sentence, invoking a strong presumption

that the sentence imposed separately should run consecutively. 18 U.S.C. § 3584(a); Jones

v. Joslin, 635 F.3d 673, 674 (5th Cir. 2011). Nonetheless, the federal sentencing court was

contacted by the BOP for its position on a retroactive designation, and it opposed a

retroactive designation. Resp’t’s App. 46–47, ECF No. 10. Thereafter, the BOP considered

the appropriate factors in determining that Petitioner’s request for nunc pro tunc designation

should be denied. Id. Under these circumstances, the BOP’s decision is consistent with

well-settled federal law and BOP regulations regarding consecutive sentences when the

federal judgment is silent on the matter.

III. CONCLUSION

       For the reasons discussed, Petitioner’s petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241 is DENIED. Further, pursuant to 28 U.S.C. § 2253(c), for the reasons

discussed, a certificate of appealability is DENIED.

       SO ORDERED on this 23rd day of March, 2021.




                                              6
